Detailed Action
Summary
1. This office action is in response to the application filed on December 02, 2019. 
2. Claims 1-31 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on December 02, 2019 are acceptable. 
Claim Objection 
6. Claims 16 and 19 are objected to because of the following informalities: 
Claim 16 recites “the valley or the falling edge” in lines 2-3. There is insufficient antecedent basis for this claim limitation.
Claim 19 recites “a primary side switch” in lines 9-10 and “a power transformer” in line 11 should be “the primary side switch” and “the power transformer” respectively.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 16, 19, 21-23 and 28-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Malinin “10516340”. 
In re to claim 1, Malinin discloses a zero voltage switching (ZVS) control circuit (Figs. 2 shows a Primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104 are equivalent to control circuit. Examiner noted that Figs.2-7 shows the flyback power converter and method operating, thus they all considered as same embodiments) for use in a flyback power converter (Fig.1 is flyback converter), the flyback power converter being configured to operably convert an input voltage (AC power from AC input terminals 105) to an output voltage (Vout at 122) , the ZVS control circuit (Primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104 are configured to detect the zero voltage switching) comprising: a primary side controller circuit (Pulse detector 128 & primary controller 102), which is configured to operably generate a switching signal to control a primary side switch (M110), thereby controlling a power transformer (transformer, W1 114) to convert the input voltage (AC power at 105) to the output voltage (Vout at 122); and a second controller circuit (secondary 
In re to claim 3, Malinin discloses (Figs. 2 shows a primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104), wherein the second controller circuit (secondary controller 104) determines the trigger timing point of the ZVS pulse (ZVS pulse 225)  according to the second waveform characteristic (Fig. 3 shows at time T1 the sensed voltage reaches to the peak by having a slightly ringing signal), so as to control the winding of the power transformer to be ON for the predetermined ZVS time period before the primary side switch is turned ON (at the t1 the W1 magnetizing current 218 is at the peak), so that under a steady state, the trigger timing point of the ZVS pulse (ZVS pulse 225)  is earlier than the trigger timing point of the switching signal by a predetermined time difference (ZVS pulse 225 is earlier than switching signal  of switch M1 control signal 224. Furthermore, Fig.6 shows ZVS low timer 452, ZVS higher timer 454 and time difference 450, see col.11, lines 1-45 ) thereby achieving zero voltage switching of the primary side switch (switch M1 is achieving zero voltage switching between t3-t4); wherein the predetermined time difference is related to a ringing period of the ringing signal (the time period of t2-t3 sensing voltage drop).  
In re to claim 4, Malinin discloses (Figs. 2-6), wherein the flyback power converter operates under a discontinuous conduction mode (DCM) (The techniques of this disclosure apply to power converters operating in either continuous conduction mode (CCM) or discontinuous conduction mode (DCM), see col.6 lines 5-9).  
In re to claim 5, Malinin discloses (Figs. 2 shows a primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104), wherein the first waveform characteristic includes a falling edge of the ringing signal (Fig.3 shows T2 232 senses voltage is falling is equivalent to first waveform characteristic of a ringing signal), and wherein the second waveform characteristic (Fig.3 and 5 shows at time T1 the sensed voltage reaches at the peak value  having ringing) signal includes a peak, a valley, a rising edge or a falling edge of the ringing signal (Fig. 5 shows that the ringing signal has a peak, a valley, a rising edge or falling edge)  
In re to claim 8, Malinin discloses (Figs. 2 shows a primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104), wherein the ringing signal includes a primary side voltage (ringing 216), and wherein the primary side3792,000-626V107-029 RH-1472 voltage is a voltage drop between a current in-flow terminal and a current out-flow terminal of the primary side switch (ringing signal occurs due to a voltage drop between a current in-flow terminal and a current out-flow terminal of M1 switch and M2)
In re to claim 16, Malinin discloses (Figs. 2 shows a primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104), wherein the switching signal is triggered after a predetermined delay period (a delay between t4-t5) from when the valley or the falling edge of the primary side voltage occurs (at time t5, the M1 Vds reduces after ZVS pulse falling edge 226 causes to the ringing 216 to have valley or falling edge).  
In re to claim 19, Malinin discloses a flyback power converter (Figs.2-7 shows the flyback power converter), which is configured to operably convert an input voltage to an output voltage (AC power from AC input terminals 105), the flyback power converter (Figs.2-7) comprising: a power transformer (transformer, W1 114) coupled between the input voltage (AC power from AC input terminals 105) and the output voltage (Vout at 122); a primary side switch primary side switch (M110) coupled to a primary side of the power transformer (114) ; and a zero voltage switching (ZVS) control circuit (Figs. 2 shows a Primary side 130 includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104 are equivalent to control circuit. Examiner noted that Figs.2-7 shows the flyback power converter and method operating, thus they all considered as same embodiments) including: a primary side controller circuit (Pulse detector 128 and primary controller 102), which is configured to operably generate a switching signal to control a primary side switch (M110) , thereby controlling a power transformer (114)  to convert the input voltage (AC power from AC input terminals 105) to the output voltage (Vout at 122); and a second controller circuit (secondary controller 104) , which is configured to operably generate a ZVS pulse Fig.2 shows SR switch initiated ZVS pulse signal 225) to control a winding of the power transformer (114); wherein the primary side controller circuit Pulse detector 128 & primary controller 102)  determines a trigger timing point of the switching signal according to4292,000-626V107-029 RH-1472 a first waveform characteristic of a ringing signal (Fig.3 shows the timing diagram of depicts sense voltage 226 as the topmost curve, the power transformer (W1) magnetizing current, 218, primary switch (M1) control signal 224, see col.4, lines 38-40. Examiner noted that at T2 232 senses voltage is falling is equivalent to first waveform 
In re to claim 21, Malinin discloses (Figs. 2-6), wherein the second controller circuit (secondary controller 104) determines the trigger timing point of the ZVS pulse (ZVS pulse 225)  according to the second waveform characteristic (Fig. 3 shows at time T1 the sensed voltage reaches to the peak by having a slightly ringing signal), so as to control the winding of the power transformer to be ON for the predetermined ZVS time period before the primary side switch is turned ON (at the t1 the W1 magnetizing current 218 is at the peak), so that under a steady state, the trigger timing point of the ZVS 
In re to claim 22, Malinin discloses (Figs. 2-6), wherein the flyback power converter operates under a discontinuous conduction mode (DCM) (The techniques of this disclosure apply to power converters operating in either continuous conduction mode (CCM) or discontinuous conduction mode (DCM), see col.6 lines 5-9).  
In re to claim 23, Malinin discloses (Figs. 2-6), wherein the first waveform characteristic includes a falling edge of the ringing signal (Fig.3 shows T2 232 senses voltage is falling is equivalent to first waveform characteristic of a ringing signal), and wherein the second waveform characteristic (Fig.3 and 5 shows at time T1 the sensed voltage reaches at the peak value  having ringing) signal includes a peak, a valley, a rising edge or a falling edge of the ringing signal (Fig. 5 shows that the ringing signal has a peak, a valley, a rising edge or falling edge.) 
 In re to claim 28, Malinin discloses control method of a flyback power converter (Figs. 2 shows flyback converter includes a Primary side 130, which includes Pulse detector 128, primary controller 102 and Secondary side 132 includes secondary controller 104 are equivalent to control circuit. Examiner noted that Figs.2-7 shows the flyback power converter and method operating, thus they all considered as same 
In re to claim 29, Malinin discloses (Figs. 2-6), wherein the flyback power converter operates under a discontinuous conduction mode (DCM) (The techniques of this disclosure apply to power converters operating in either continuous conduction mode (CCM) or discontinuous conduction mode (DCM), see col.6 lines 5-9).  
In re to claim 30, Malinin discloses (Figs. 2-6), wherein the first waveform characteristic includes a falling edge of the ringing signal (Fig.3,5 and 6 shows T2 232 senses voltage is falling is equivalent to first waveform characteristic of a ringing signal), and wherein the second waveform characteristic (Fig.3 and 5 shows at time T1 the sensed voltage reaches at the peak value  having ringing signal includes a peak, a valley, a rising edge or a falling edge of the ringing signal (Fig. 5 shows that the ringing signal has a peak, a valley, a rising edge or falling edge)  
 
Allowable Subject Matter
8. Claims 2,6-7,9-15,17-18, 20,24-27 and 31 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the SR control signal includes an SR-control pulse and the ZVS pulse, wherein the SR-control pulse is configured to operably control the synchronous rectifier switch to be ON for an SR time period to perform secondary side synchronous rectification, and wherein the ZVS pulse is configured to operably control the synchronous rectifier switch to be ON for the predetermined ZVS time period, to achieve zero voltage switching of the primary side switch.”
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein during a present switching period, the trigger timing point of the ZVS pulse is a timing point of a predetermined number of occurrences of the second waveform characteristics of the ringing signal, wherein the predetermined number is related to a number of occurrences of the first waveform characteristics or a number of occurrences of the second waveform characteristic of a previous switching period.”
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein during a present switching period, the trigger timing point of the ZVS pulse is a timing point of a predetermined number of occurrences of peaks or rising edges of the primary side voltage, wherein the predetermined number is a total number of the valleys or the falling edges of the primary side voltage during a previous switching period minus one.”
In re to claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the primary side upper gate controller circuit is configured to operably generate the ZVS pulse for controlling an upper gate switch, the ZVS pulse being configured to operably control the upper gate switch to be ON for the predetermined ZVS time period, thereby achieving zero voltage switching of the primary side switch; wherein the upper gate switch and an upper gate capacitor are connected in series to form an upper gate branch circuit, the upper gate branch circuit being connected in parallel to the primary side winding.”
In re to claim 20, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the SR control signal includes an SR-control pulse and the ZVS pulse, wherein the SR-control pulse is configured to operably control the synchronous rectifier switch to be ON for an SR time period to perform secondary side synchronous rectification, and wherein the ZVS pulse is configured to operably control the synchronous rectifier switch to be ON for the predetermined ZVS time period, to achieve zero voltage switching of the primary side switch.”
In re to claim 24, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein during a present switching 4492,000-626V107-029 RH-1472 period, the trigger timing point of the ZVS pulse is a timing point of a predetermined number of occurrences of the second waveform characteristics of the ringing signal, wherein the predetermined number is related to a number of occurrences of the first waveform characteristics or a number of occurrences of the second waveform characteristic of a previous switching period.”
In re to claim 26, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the primary side upper gate controller circuit is configured to operably generate the ZVS pulse for controlling an upper gate switch, the ZVS pulse being configured to operably control the upper gate switch to be ON for the predetermined ZVS time period, thereby achieving zero voltage switching of the primary side switch; wherein the upper gate switch and an upper gate capacitor are connected in series to form an upper gate branch circuit, the upper 4592,000-626V107-029 RH-1472 gate branch circuit being connected in parallel to the primary side winding.”
In re to claim 31, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein during a present switching period, the trigger timing point of the ZVS pulse is a timing point of a predetermined number of occurrences of the second waveform characteristics of the ringing signal, wherein the predetermined number is related to a number of occurrences of the first waveform characteristics or a number of occurrences of the second waveform characteristic of a previous switching period.”
In re to claims 10-15, claims 10-15 depend from claims 2, thus are also objected for the same reasons provided above. 
In re to claim 7, claim 7 depend from claim 6, thus are also objected for the same reasons provided above. 
In re to claim 9, claims 9 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claim 18, claims 18 depend from claim 17, thus are also objected for the same reasons provided above. 
In re to claim 25, claim 25 depend from claim 20, thus are also objected for the same reasons provided above. 

Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/Examiner, Art Unit 2839